                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL R. LITTLE,                              :
          Plaintiff                             :
                                                :        No. 1:17-cv-1915
        v.                                      :
                                                :        (Judge Kane)
WARDEN D. EBBERT, et al.,                       :
          Defendants                            :

                                       MEMORANDUM

I.      BACKGROUND

        Pro se Plaintiff Michael R. Little (“Plaintiff”), an inmate presently confined at the United

States Penitentiary in Florence, Colorado (“USP Florence”), initiated the above-captioned civil

action on October 20, 2017 by filing a complaint pursuant to Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1977). (Doc. No. 1.) In his complaint,

Plaintiff named as Defendants Warden D. Ebbert (“Ebbert”), K. Pigos (“Pigos”), F. Alama

(“Alama”), F. Fasciana (“Fasciana”), and Ms. Warner (“Warner”), all of whom are employed at

the United States Penitentiary in Lewisburg, Pennsylvania (“USP Lewisburg”), where Plaintiff

was previously incarcerated. Plaintiff alleged that Defendant Ebbert was deliberately indifferent

for failing to install a ladder to his top bunk, and that this failure resulted in Plaintiff falling from

his top bunk on February 18, 2016. (Id. at 2.) Plaintiff further alleged that Defendants Pigos and

Fasciana were deliberately indifferent to his medical needs by failing to issue him a bottom bunk

pass. (Id. at 3.) He also maintained that Defendants Alama and Warner were deliberately

indifferent by using glue stitches instead of regular stitches to treat the face wound he sustained

when he fell from his top bunk, and that Defendant Warner failed to “log” all of the injuries he

sustained from the fall. (Id. at 4.) Finally, Plaintiff raised a claim about being double-celled

while incarcerated at USP Lewisburg. (Id. at 5.)
       In an administrative order dated October 24, 2017, Plaintiff was directed either to pay the

requisite filing fee or submit a motion for leave to proceed in forma pauperis within thirty (30)

days. (Doc. No. 4.) Plaintiff did not comply with that order. Accordingly, in an Order dated

December 6, 2017, the Court dismissed this action without prejudice. (Doc. No. 6.) Plaintiff

filed a motion to reopen the case on February 9, 2018. (Doc. No. 7.) In an Order dated May 18,

2018, the Court denied Plaintiff’s motion. (Doc. No. 8.) The Court ordered that if Plaintiff

wished to pursue his claims, he must submit either the filing fee or a motion for leave to proceed

in forma pauperis, along with a renewed motion to reopen, within ten (10) days. (Id.)

       On June 5, 2018, Plaintiff filed a motion for an extension of time to comply (Doc. No. 9),

a motion to reopen the case (Doc. No. 10), and a motion for leave to proceed in forma pauperis

(Doc. No. 11). In a Memorandum and Order dated December 11, 2018, the Court granted

Plaintiff’s motions and screened his complaint pursuant to the Prison Litigation Reform Act of

1995 (“PLRA”). (Doc. Nos. 12, 13.) The Court dismissed Plaintiff’s claims against Defendants

Ebbert, Alama, and Warner1 and allowed him to proceed on his Eighth Amendment claim

against Defendants Pigos and Fasciana. (Id.)2 The Court therefore directed service of Plaintiff’s

complaint on Defendants Pigos and Fasciana. (Doc. No. 13.)

       Defendants Pigos and Fasciana filed a motion to dismiss and/or, in the alternative, motion

for summary judgment, on March 18, 2019. (Doc. No. 19.) They filed their statement of facts



1
 Upon review of the docket, the Court notes that the Clerk of Court has not yet terminated
Defendants Ebbert, Alama, and Warner from this action. Accordingly, the Court will direct the
Clerk of Court to terminate these Defendants.
2
  On January 8, 2019, Plaintiff filed a motion for reconsideration of the Court’s dismissal of his
claims against Defendants Ebbert, Alama, and Warner. (Doc. No. 15.) In an Order dated April
8, 2019, the Court deemed Plaintiff’s motion withdrawn since he had not filed a brief in support
of his motion, as required by M.D. Pa. Local Rule 7.5. (Doc. No. 22.)
                                                 2
(Doc. No. 20) and brief in support of their motion (Doc. No. 21) on April 1, 2019. To date,

Plaintiff has not filed a response to the motion to dismiss and/or, in the alternative, motion for

summary judgment. Accordingly, because the time period for filing a response has expired, this

motion is ripe for resolution.

II.    STANDARD OF REVIEW

       A.      Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

       Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. Phillips v. Cty. of Allegheny, 515 F.3d 224, 232

(3d Cir. 2008). The plaintiff must present facts that, accepted as true, demonstrate a plausible

right to relief. Fed. R. Civ. P. 8(a). Although Federal Rule of Civil Procedure 8(a)(2) requires

“only a short and plain statement of the claim showing that the pleader is entitled to relief,” a

complaint may nevertheless be dismissed under Federal Rule of Civil Procedure 12(b)(6) for its

“failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P. 12(b)(6).

When ruling on a motion to dismiss under Rule 12(b)(6), the court accepts as true all factual

allegations in the complaint and all reasonable inferences that can be drawn from them, viewed

in the light most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); In re

Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). To prevent dismissal, all civil

complaints must set out “sufficient factual matter” to show that their claims are facially

plausible. See Iqbal, 556 U.S. at 678; Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009). The plausibility standard requires more than a mere possibility that the defendant is liable

for the alleged misconduct: “[W]here the well-pleaded facts do not permit the [C]ourt to infer

more than the mere possibility of misconduct, the complaint has alleged – but it has not




                                                  3
‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P.

8(a)(2)).

        Accordingly, the United States Court of Appeals for the Third Circuit has identified the

following steps that a district court must take when reviewing a 12(b)(6) motion: (1) identify the

elements that a plaintiff must plead to state a claim; (2) identify any conclusory allegations

contained in the complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint “plausibly give rise to

an entitlement to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(internal citations and quotation marks omitted). The Third Circuit has specified that in ruling on

a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a court must consider only the

complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents.” Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

        In the context of pro se prisoner litigation, the Court must be mindful that a document

filed pro se is “to be liberally construed.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro se

complaint, “however inartfully pleaded,” must be held to “less stringent standards than formal

pleadings drafted by lawyers” and can be dismissed for failure to state a claim only if it appears

beyond a doubt that the plaintiff can prove no set of facts in support of his claim that would

entitle him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

        B.     Motion for Summary Judgment Pursuant to Federal Rule of Civil Procedure
               56
        Federal Rule of Civil Procedure 56(a) provides for the entry of summary judgment “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

                                                  4
to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]his standard provides that the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The

United States Court of Appeals for the Third Circuit has held that filing a motion to dismiss, or

in the alternative, a motion for summary judgment is sufficient “to place the parties on notice

that summary judgment might be entered.” Hilfirty v. Shipman, 91 F.3d 573, 578-79 (3d Cir.

1996).

         A disputed fact is “material” if proof of its existence or nonexistence would affect the

outcome of the case under applicable substantive law. Anderson, 477 U.S. at 248; Gray v. York

Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is “genuine” if

the evidence is such that a reasonable jury could return a verdict for the nonmoving party.

Anderson, 477 U.S. at 257; Brenner v. Local 514, United Bhd. of Carpenters & Joiners of Am.,

927 F.2d 1283, 1287-88 (3d Cir. 1991).

         When determining whether there is a genuine issue of material fact, the Court must view

the facts and all reasonable inferences in favor of the nonmoving party. Moore v. Tartler, 986

F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail Corp., 963 F.2d 599, 600 (3d Cir. 1992); White

v. Westinghouse Elec. Co., 862 F.2d 56, 59 (3d Cir. 1988). In order to avoid summary

judgment, however, the nonmoving party may not rest on the unsubstantiated allegations of his

or her pleadings. When the party seeking summary judgment satisfies its burden under Rule 56

of identifying evidence that demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond the pleadings with affidavits, depositions,

answers to interrogatories, or the like in order to demonstrate specific material facts that give rise


                                                  5
to a genuine issue. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). The party opposing the

motion “must do more than simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). When Rule 56

shifts the burden of production to the nonmoving party, that party must produce evidence to

show the existence of every element essential to its case which it bears the burden of proving at

trial, for “a complete failure of proof concerning an essential element of the nonmoving party’s

case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323; see also Harter v.

G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992).

       In determining whether an issue of material fact exists, the Court must consider the

evidence in the light most favorable to the nonmoving party. White, 862 F.2d at 59. In doing so,

the Court must accept the nonmovant’s allegations as true and resolve any conflicts in his

favor. Id. (citations omitted). However, a party opposing a summary judgment motion must

comply with Local Rule 56.1, which specifically directs the oppositional party to submit a

“statement of the material facts, responding to the numbered paragraphs set forth in the statement

required [to be filed by the movant], as to which it is contended that there exists a genuine issue

to be tried”; if the nonmovant fails to do so, “[a]ll material facts set forth in the statement

required to be served by the moving party will be deemed to be admitted.” L.R. 56.1. A party

cannot evade these litigation responsibilities in this regard simply by citing the fact that he is a

pro se litigant. These rules apply with equal force to all parties. See Sanders v. Beard, Civ. No.

09-1384, 2010 U.S. Dist. LEXIS, *15 (M.D. Pa. July 20, 2010) (stating that pro se parties “are

not excused from complying with court orders and the local rules of court”); Thomas v. Norris,

Civ. No. 02-01854, 2006 U.S. Dist. LEXIS 64347, at *11 (M.D. Pa. Sept. 8, 2006) (explaining

that pro se parties must follow the Federal Rules of Civil Procedure).


                                                   6
III.   DEFENDANTS’ STATEMENT OF FACTS3

       Plaintiff arrived at USP Lewisburg on April 28, 2014. (Doc. No. 20 ¶ 2.) At that time,

he “presented to the Health Services department . . . as a thirty-four year old male receiving

treatment for depression and hypertension.” (Id. ¶ 3.) Plaintiff’s medical history reflected a

history of self-reported lower back pain; however, this pain “did not require treatment with

prescription pain medication and he made no mention of it in his encounter with USP Lewisburg

staff.” (Id. ¶ 4.) Previous radiology studies in 2012 and 2013 had been negative for

abnormalities, as well as degenerative disc disease. (Id. ¶ 5.)

       Plaintiff did not complain about back pain until May 6, 2015, when he asked Defendant

Fasciana for “something” for back pain. (Id. ¶ 6.) On that date, Defendant Fasciana prescribed




3
  The Court’s Local Rules provide that in addition to filing a brief in opposition to the moving
party’s brief in support of its motion, “[t]he papers opposing a motion for summary judgment
shall include a separate, short and concise statement of material facts responding to the
numbered paragraphs set forth in the statement [of material facts filed by the moving party] . . .
as to which it is contended that there exists a genuine issue to be tried.” M.D. Pa. L.R. 56. 1.
The Rule further requires the inclusion of references to the parts of the record that support the
statements. See id. Finally, the Rule states that the statement of material facts required to be
served by the moving party will be deemed to be admitted unless controverted by the statement
required to be served by the opposing party. See id. Unless otherwise noted, the factual
background herein is taken from Defendants’ Rule 56.1 statement of facts. (Doc. No. 20.)
Plaintiff has failed to file a response to Defendants’ statement of material facts in compliance
with M.D. Pa. L.R. 56.1, and this Court is not “required to accept unsupported, self-serving
testimony as evidence sufficient to create a jury question.” See Hammonds v. Collins, Civ. No.
12-236, 2016 WL 1621986, at *3 (M.D. Pa. Apr. 20, 2016) (citing Brooks v. Am. Broad. Co.,
999 F.2d 167, 172 (6th Cir. 1993)). Moreover, Plaintiff’s complaint is not executed as an
unsworn declaration “under penalty of perjury” in accordance with 28 U.S.C. § 1746 and cannot
be considered as evidence in opposition to Defendants’ motion for summary judgment. See
Three Rivers Confections, LLC v. Warman, 660 F. App’x 103, 107 n.8 (3d Cir. 2016); Hatcher
v. SCM Grp. N. Am., Inc., 167 F.Supp.3d 719, 729 (E.D. Pa. 2016); Crouse v. S. Lebanon Twp.,
668 F.Supp.2d 664, 669 n.5 (M.D. Pa. Oct. 22, 2009); Kamuck v. Shell Energy Holding GP,
LLC., 2015 WL 1345235, at *15 (M.D. Pa. Mar. 25, 2015). The Court accordingly deems the
facts set forth by Defendants to be undisputed. See M.D. Pa. LR 56. 1; Fed. R. Civ. P. 56(e)(2).
                                                  7
Ibuprofen to Plaintiff. (Id. ¶ 7.) Prior to May 6, 2015, Plaintiff had made no mention of back

pain and had not requested a lower bunk pass. (Id. ¶ 9.)

       On February 18, 2016, Plaintiff was seen by Health Services after he fell while

descending from his bunk. (Id. ¶ 10.) He was treated for a laceration to his left eyebrow and a

contusion on his left knee, and received Ibuprofen for his complaints of knee pain. (Id. ¶ 11.) A

radiology study of his knee was negative for abnormalities. (Id.)

       Plaintiff first requested a bottom bunk pass on February 23, 2016, when he saw

Defendant Fasciana. (Id. ¶ 12.) During that encounter, Defendant Fasciana told Plaintiff that he

did not meet the Bureau of Prisons’ (“BOP”) criteria for a bottom bunk pass,4 and that his

medical presentation did not support one. (Id. ¶ 13.) On February 24, 2016, Plaintiff reiterated

his request to Defendant Fasciana and also asked for pain medication for periodic knee pain. (Id.

¶ 14.) Defendant Fasciana prescribed Ibuprofen to Plaintiff but again informed him that he did

not qualify for a bottom bunk pass. (Id. ¶ 15.)

       Plaintiff made no further requests for a bottom bunk pass while incarcerated at USP

Lewisburg. (Id. ¶ 17.) The only other time he mentioned back pain was on June 27, 2016,

“where he complained of lingering back pain with no radiation that had been on and off for

years.” (Id. ¶ 18.) On that date, Defendant Pigos increased Plaintiff’s prescription for

Amitriptyline. (Id. ¶ 19.)

       Plaintiff was transferred from USP Lewisburg in July of 2016. (Id. ¶ 20.) After his

transfer, he again requested a bottom bunk pass and was denied because he did not meet the




4
 The BOP requires that an inmate have received orthopedic surgery or be diagnosed with
degenerative joint disease, osteoarthritis, or osteoporosis before receiving a bottom bunk pass.
(Doc. No. 20 ¶ 16.)
                                                   8
BOP’s criteria for such. (Id. ¶ 21.) Moreover, imaging of Plaintiff’s back on May 8, 2017 was

negative for abnormalities. (Id. ¶ 22.)

IV.    DISCUSSION

       Defendants Pigos and Fasciana contend that they are entitled to summary judgment

because Plaintiff has neither demonstrated that he had a serious medical condition nor

established that they ignored an excessive risk to his health or safety in violation of the Eighth

Amendment. (Doc. No. 21.) The Eighth Amendment prohibits the infliction of cruel and

unusual punishment on prisoners. Estelle v. Gamble, 429 U.S. 97, 104 (1976). In Estelle, the

Supreme Court held that “deliberate indifference to serious medical needs of prisoners

constitutes the ‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth

Amendment.” Id. (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976)); see also Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks and citations omitted) (“To violate

the Cruel and Unusual Punishment Clause, a prison official must have a sufficiently culpable

state of mind. . . . In prison-conditions cases that state of mind is one of ‘deliberate indifference’

to inmate health or safety.”).

       In the context of medical care, the Eighth Amendment “requires prison officials to

provide basic medical treatment to those whom it has incarcerated.” Rouse v. Plantier, 182 F.3d

192, 197 (3d Cir. 1999). To establish an Eighth Amendment claim based on a prison’s denial of

medical care, an inmate must allege acts or omissions by prison officials sufficiently harmful to

evidence deliberate indifference to a serious medical need. See Spruill v. Gillis, 372 F.3d 218,

235 (3d Cir. 2004); Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003). The

relevant inquiry is whether the defendant was: (1) deliberately indifferent (the subjective

element) to (2) plaintiff’s serious medical needs (the objective element). Farmer, 511 U.S. at


                                                  9
838-39; Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987); West

v. Keve, 571 F.2d 158, 161 (3d Cir. 1979). Because only egregious acts or omissions can violate

this standard, mere medical malpractice will not result in an Eighth Amendment violation.

White v. Napoleon, 897 F.2d 103, 108-10 (3d Cir. 1990); see also Estelle, 429 U.S. at 106

(stating that a complaint that a physician or a medical department “has been negligent in

diagnosing or treating a medical condition does not state a valid claim of medical mistreatment

under the Eighth Amendment”). “[A]s long as a physician exercises professional judgment his

behavior will not violate a prisoner’s constitutional rights.” Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990).

       The “deliberate indifference” prong requires that the defendant actually know of and

disregard “an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837.

Circumstantial evidence can establish subjective knowledge if it shows that the excessive risk

was so obvious that the official must have known about it. See Beers-Capitol v. Whetzel, 256

F.3d 120, 133 (3d Cir. 2001) (citing Farmer, 511 U.S. at 842). The Third Circuit has found

deliberate indifference when a prison official knows of a prisoner’s need for medical treatment

and intentionally refuses to provide it, delays necessary medical treatment for a non-medical

reason, or prevents a prisoner from receiving needed or recommended medical treatment. Rouse,

182 F.3d at 197.

       A mere difference of opinion between the prison’s medical staff and the inmate regarding

the diagnosis or treatment that the inmate receives does not support a claim of cruel and unusual

punishment. Farmer v. Carlson, 685 F. Supp. 1335, 1339 (M.D. Pa. 1988); see also McCracken

v. Jones, 562 F.2d 22, 24 (10th Cir. 1977); Smart v. Villar, 547 F.2d 112, 113 (10th Cir. 1976).

Additionally, if there is a dispute over the adequacy of the received treatment, courts have


                                                10
consistently been reluctant to second guess the medical judgment of the attending physician.

Little v. Lycoming Cty., 912 F. Supp. 809, 815 (M.D. Pa. 1996), aff’d, 101 F.3d 691 (3d Cir.

1996). The relevant question is whether the defendant has provided the plaintiff with some type

of treatment, regardless of whether the treatment is what the plaintiff desires. Carlson, 685 F.

Supp. at 1339.

       The objective component of an Eighth Amendment claim, i.e., whether a plaintiff’s

medical needs were serious, is rooted in contemporary standards of decency. Hudson v.

McMillian, 503 U.S. 1 (1992). A serious medical need is “one that has been diagnosed by a

physician as requiring treatment or one that is so obvious that a lay person would easily

recognize the necessity for a doctor’s attention.” Lanzaro, 834 F.2d at 347 (citing Pace v.

Fauver, 479 F. Supp. 456, 458 (D.N.J. 1979), aff’d, 649 F.2d 860 (3d Cir. 1981)). A serious

medical need contemplates a condition of urgency, or one that may produce death, degeneration,

or extreme pain. See Lanzaro, 834 F.2d at 347; Archer v. Dutcher, 733 F.2d 14, 16-17 (2d Cir.

1984); Todaro v. Ward, 565 F.2d 48, 52 (2d Cir. 1977). The Third Circuit has held that not

every injury or illness enjoys constitutional protection, and, therefore, only serious medical

problems are actionable. See Keve, 571 F.2d at 161.

       Even assuming that a serious medical need exists, there is no indication from the record

that Defendants Pigos and Fasciana were deliberately indifferent to Plaintiff’s medical needs.

The record establishes that Plaintiff did not complain of back pain until May 6, 2015 (Doc. No.

20 ¶ 6), and that he did not request a bottom bunk pass until February 23, 2016, approximately a

week after he had fallen from his bunk (id. ¶ 12). Moreover, the record establishes that

Defendant Fasciana, on at least three (3) occasions, prescribed Ibuprofen to Plaintiff for his pain.

(Id. ¶¶ 7, 11, 15.) Defendant Fasciana also treated Plaintiff’s injuries after he fell from his bunk


                                                 11
on February 18, 2016. (Id. ¶ 11.) Finally, nothing in the record suggests that Plaintiff ever asked

Defendant Pigos for a bottom bunk pass, and the record reflects that Defendant Pigos treated

Plaintiff’s back pain on June 27, 2016 by increasing his prescription for Amitriptyline. (Id.

¶ 19.)

         In his complaint, Plaintiff argues that Defendant Pigos was aware that he had a

deteriorated dislocated disc in his back, and that he denied several requests for a bottom bunk

pass in 2014. (Doc. No. 1 at 3.) He further maintains that Defendant Fasciana never saw him for

his back issues. (Id.) Plaintiff’s allegations are clearly refuted by the record. The record clearly

establishes that Plaintiff received care for his back pain and did not meet the BOP’s criteria for a

bottom bunk pass. Plaintiff’s disagreement with Defendants Pigos and Fasciana regarding his

medical care does not support a claim of cruel and unusual punishment. Farmer, 685 F. Supp. at

1339. Moreover, a complaint that a physician or a medical department “has been negligent in

diagnosing or treating a medical condition does not state a valid claim of medical mistreatment

under the Eighth Amendment [as] medical malpractice does not become a constitutional

violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106. In this case, the

record does not establish that Defendants Pigos and Fasciana knew of Plaintiff’s need for

medical treatment and intentionally refused to provide it, delayed necessary medical treatment

for a non-medical reason, or prevented James from receiving needed or recommended medical

treatment. Consequently, because Plaintiff has failed to establish that Defendants Pigos and

Fasciana were deliberately indifferent to his medical needs, their motion to dismiss and/or, in the

alternative, for summary judgment will be granted.




                                                 12
V.     CONCLUSION

       For the reasons set forth above, Defendants’ motion to dismiss and/or, in the alternative,

for summary judgment (Doc. No. 19), will be granted. An appropriate Order follows.




                                               13
